Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of Species 1a in the reply filed 26 October 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP §818.01(a)). Claims 1-20 for species 1a are being treated on the merits and no claims are generic.

Specification
The disclosure is objected to because of the following informalities:
In para. 11 of page 5, “includes a impact” should read “includes an impact”; 
In para. 86 of page 35, “spiralling” should read “spiraling”;
In para. 86 of page 36, “indivdual” should read “individual”;
In para. 86 of page 36, “non-curcular” should read “non-circular”.
Appropriate correction is required.

Claim Objections
Claims 11, 13, and 16 are objected to because of the following informalities:  
“a level below and outer surface of the chin receiver member” should read “a level below an outer surface of the chin receiver member” of claim 11;
“an outer surface” should read “an outer surface,” of claim 13;
“pluraity” should be “plurality” of claim 16.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6 and 12 are rejected, under 35 U.S.C. 102(a)(1) as being anticipated by Neal (US 2019/0307201 A1).
Regarding claim 1, Neal teaches a helmet assembly (101/102) comprising: 
a helmet shell (101) that includes a face opening (see annotated Fig. 1 below), first and second chin projections (see annotated Fig. 1 below, and the second chin projection is opposite to the first projection shown), an outer surface (see annotated Fig. 1 below) and an inner surface (Fig. 1, the surface facing a user’s head and is opposite to the outer surface), wherein the face opening is at least partially defined by a forehead edge (see annotated Fig. 1 below), wherein at least a first tunnel member (104a) is disposed on the inner surface adjacent the forehead edge (Fig. 1 & para. 43, where the attachments can be mounted to the inside of the helmet), wherein a first receiving member (104b) is disposed on the inner surface on the first chin projection (Fig. 1 & para. 43, where the attachments can be mounted to the inside of the helmet), and wherein a second receiving member is disposed on the inner surface on the second chin projection (Fig. 1 & para. 43, opposite side to first receiving member), and a faceguard (102) that includes a lower section (see annotated Fig. 1 below) and an upper section (see annotated Fig. 1 below), wherein the upper section includes at least a first prong member extending upwardly therefrom (left 103a, Fig. 1) that is removably received in a secured position in the first tunnel member (para. 43, 103a is attached in 104a), wherein the lower section includes a first wing member (left 103b) extending therefrom that is removably received in a secured position in the first receiving member (para. 43, 103b is attached to 104b) and a second wing member extending therefrom (right 103b not shown, para. 43) that is removably received in a secured position in the second receiving member (para. 43, 103b can be attached with a fastener).  

    PNG
    media_image1.png
    389
    692
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    380
    747
    media_image2.png
    Greyscale

Regarding claim 4, Neal teaches the helmet assembly of claim 1 wherein the first tunnel member and the first prong member include a securement system (105a/106a) that secures the first prong member in the secured position (para. 43).  
Regarding claim 5, Neal teaches the helmet assembly of claim 1 wherein the first wing member includes a distal end (Fig. 2, para. 48, which is applicable to all attachments), wherein when the first wing member is in the secured position, the distal end of the first prong member is located outside of the first receiving member (see annotated Fig. 2 below of claim 3 rejection), wherein the second wing member includes a distal end (Fig. 2, para. 48, which is applicable to all attachments), wherein when the second wing member is in the secured position, the distal end of the second prong member is located outside of the second receiving member (see annotated Fig. 2 below of claim 3 rejection; para. 43).  
Regarding claim 6, Neal teaches the helmet assembly of claim 1 wherein the first receiving member (left 104b) and the first wing member (left 103b) include a first securement system (left 106b) that secures the first wing member in the secured position (Fig. 1), and wherein the second receiving member (right 104b) and the second wing member (right 103b) include a second securement system (right 106b) that secures the second wing member in the secured position (Fig.1).  
Regarding claim 12, Neal teaches the helmet assembly of claim 1 further comprising first and second noise attenuating ear port assemblies (see annotated Fig. 1 below, left & right sides), wherein the first noise attenuating ear port assembly includes a first ear port defined through the helmet shell (see annotated Fig. 1 below, left side), wherein the second noise attenuating ear port assembly includes a second ear port defined through the helmet shell (where the second ear port is on the right side of the helmet as shown in annotated Fig. 1 below).  

    PNG
    media_image3.png
    382
    692
    media_image3.png
    Greyscale

Claims 13 and 19-20 are rejected, under 35 U.S.C. 102(a)(1) as being anticipated by Grove et al. (US 6,826,783 B1).
Regarding claim 13, Grove teaches a helmet assembly (10) comprising: a helmet shell (75/70) that includes an inner surface (Fig. 3, 75 facing the user’s head), an outer surface (Fig. 3, 70 facing 40) and first (55/40 left side) and second noise attenuating ear port assemblies (55/40 right side), wherein the first noise attenuating ear port assembly includes a first ear port defined through the helmet shell (see annotated Fig. 3 below), wherein the second noise attenuating ear port assembly includes a second ear port defined through the helmet shell (see annotated Fig. 3 below, where the second ear port is on the right side of the helmet).

    PNG
    media_image4.png
    557
    582
    media_image4.png
    Greyscale

Regarding claim 19, Grove further teaches the helmet assembly of claim 13 wherein the first noise attenuating ear port assembly includes a first active noise cancellation assembly (col. 4 lines 3-8, left speaker), and the second noise attenuating ear port assembly includes a second active noise cancellation assembly (col. 4 lines 3-8, right speaker).  
Regarding claim 20, Grove further teaches the helmet assembly of claim 19 wherein the first active noise cancellation assembly includes at least a first transmitter (col. 4 lines 3-8, left microphone) and a first receiver positioned adjacent the first ear port (col. 4 lines 3-8, left electronic system), wherein the second active noise cancellation assembly includes at least a first transmitter (col. 4 lines 3-8, right microphone) and a first receiver positioned adjacent the second ear port (col. 4 lines 3-8, right electronic system).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Neal (US 2019/0307201 A1).
Regarding claim 2, Neal discloses the helmet assembly of claim 1 except for wherein the first prong member is curved. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first prong member of Neal to be curved in order to contour the curve of the helmet shape for more comfort to the wearer. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP 2144.04.
Regarding claim 3, Neal discloses the helmet assembly of claim 2 wherein the first prong member (103a or b/203 of Figs. 1 & 2 respectively) includes a distal end (see annotated Fig. 2 below), wherein when the first prong member is in the secured position, the distal end of the first prong member is located outside of the first tunnel member (104a or b/202 of Figs. 1 & 2 respectively, para. 48).  


    PNG
    media_image5.png
    200
    594
    media_image5.png
    Greyscale


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Neal (US 2019/0307201 A1) in view of Culpepper (US 8,782,819 B1).
Regarding claim 7, Neal discloses the helmet assembly of claim 6. Neal does not directly disclose wherein the first securement system includes a first latch member pivotably connected to the distal end of the first wing member, wherein the second securement system includes a second latch member pivotably connected to the distal end  of the second wing member.  
However, Culpepper teaches a first securement system (left 126) that includes a first latch member (left 130) pivotably connected to the distal end (Fig. 6B, left 124) of the first wing member (left 118), wherein the second securement system (right 126) includes a second latch member (right 130) pivotably connected to the distal end (Fig. 6B, right 124) of the second wing member (right 118).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the securement system of Neal with the securement system taught by Culpepper, as a simple substitution of one well known securement system for another, in order to yield the predictable result of providing a releasable faceguard.
Regarding claim 8, Neal discloses the helmet assembly of claim 1 further comprising an inner liner positioned inside the helmet shell (para. 43, where the shell has padding on the inside). Neal does not directly disclose wherein the inner liner comprises a plurality of band members.  
However, Culpepper teaches wherein the inner liner comprises a plurality of band members (Fig. 4, 152a-n and 154 a-n).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner liner of Neal to comprise of a plurality of band members, as taught by Culpepper, in order to allow more airflow in the helmet while maintaining support and comfort for the wearer.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Neal (US 2019/0307201 A1), in view of Infusino et al. (US 2017/0367429 A1), in further view of Grove (US 6,826,783 B1).
Regarding claim 9, Neal discloses the helmet assembly of claim 1. Neal does not directly disclose a chin strap assembly that includes a chin receiver member and first and second straps, wherein the first and second straps each include a proximal end attached to the inner liner.  
However, Infusino teaches a chin strap assembly (10) that includes a chin receiver member (14,18) and first (26a/26a1/left 70) and second straps (26b/26b1/right 70), wherein the first and second straps each include a proximal end (see annotated Fig. 8 below). 

    PNG
    media_image6.png
    459
    1110
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the helmet of Neal to include a chin receiver and a first and second strap, as taught by Infusino, in order to better adjust the fit of the helmet assembly to the wearer’s head and chin.
Neal and Infusino do not directly disclose the chin strap assembly attached to the inner liner.  
However, Grove teaches a chin strap assembly (col. 4 lines 43-48) attached to the inner liner (col. 4 lines 43-48, where 70 is an equivalent structure to an inner liner to attach to a chin strap).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chin strap assembly of Infusino to attach to an inner liner, as taught by Grove, in order to secure better the helmet and prevent players from pulling off the chin strap during a game.  
Regarding claim 10, Infusino further teaches the helmet assembly of claim 9 wherein the chin receiving member (14,18) includes a trough (see annotated Fig. 7 below, highlighted area) defined therein and first and second bridge members  that span the trough (see annotated Fig. 7 below), wherein the first strap extends under the first bridge member and into the trough (Figs. 5 & 7), wherein the second strap extends under the second bridge member and into the trough (Figs. 5 & 7), wherein the first and second straps include distal ends (see annotated Fig. 8 above of claim 9 rejection) that include complementary latch members (78 & recesses that receive 78) that are configured to latch to one another within the trough.  

    PNG
    media_image7.png
    488
    768
    media_image7.png
    Greyscale

Regarding claim 11, Infusino further teaches the helmet assembly of claim 10 wherein the trough is deep enough so that the straps and latch members are seated within the trough at a level below and outer surface (of 18) of the chin receiver member (as seen in Fig.6 & annotated Fig. 7 above of claim 10 rejection).  

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Grove et al. (US 6,826,783 B1) in view of Frieder et al. (US 2,786,102).
Regarding claim 14, Grove discloses the helmet assembly of claim 13 wherein the first noise attenuating ear port assembly defined in the outer surface of the helmet shell that at least partially surrounds the first ear port (where 70 faces 40; 40 is attached to 70 at the first/left ear port), wherein the second noise attenuating ear port assembly defined in the outer surface of the helmet shell that at least partially surrounds the second ear port (where 70 faces 40; 40 is attached to 70 at the second/right ear port).
Grove does not directly disclose wherein the first noise attenuating ear port assembly includes at least a first spiral recess, wherein the second noise attenuating ear port assembly includes at least a second spiral recess.  
However, Frieder teaches wherein the first noise attenuating ear port assembly (left 5) includes at least a first spiral recess (see annotated Fig. 10 below), wherein the second noise attenuating ear port assembly (right 5) includes at least a second spiral recess (see annotated Fig. 10 below).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second noise attenuating ear port assembly of Grove to include a first and second spiral recess, respectively, as taught by Frieder, in order to improve the sound barrier/emission structure.


    PNG
    media_image8.png
    513
    650
    media_image8.png
    Greyscale

Regarding claim 15, Grove discloses the helmet assembly of claim 13 wherein the first noise attenuating ear port assembly defined in the surface of the helmet shell (where 70 faces 40; 40 is attached to 70 at the first/left ear port), wherein the second noise attenuating ear port assembly defined in the surface of the helmet shell (where 70 faces 40; 40 is attached to 70 at the second/right ear port).  
Grove does not directly disclose wherein the first noise attenuating ear port assembly includes a plurality of first spiral recesses, wherein the plurality of first spiral recesses surround the first ear port, wherein the second noise attenuating ear port assembly includes a plurality of second spiral recesses, wherein the plurality of second spiral recesses surround the second ear port.  
However, Frieder teaches wherein the first noise attenuating ear port assembly (left 5) includes a plurality of first spiral recesses (see annotated Fig. 10 above of claim 14 rejection, left), wherein the plurality of first spiral recesses surround the first ear port (see annotated Fig. 10 above of claim 14 rejection, left plurality of spiral recesses on left ear port), wherein the second noise attenuating ear port assembly (right 5) includes a plurality of second spiral recesses (see annotated Fig. 10 above of claim 14 rejection, right), wherein the plurality of second spiral recesses surround the second ear port (see annotated Fig. 10 above of claim 14 rejection, right plurality of spiral recesses on right ear port).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second noise attenuating ear port assembly of Grove to include a plurality of first and second spiral recesses, respectively, and wherein the plurality of first and second spiral recesses surround the first and second ear port, respectively, as taught by Frieder, in order to improve the sound barrier/emission structure.
Regarding claim 16, Frieder further teaches the helmet assembly of claim 15 wherein the first noise attenuating ear portion (left 5) assembly includes a first circular outer edge (see annotated Fig. 10 below), wherein the plurality of first spiral recesses each include a bottom surface that spirals inwardly from the first circular outer edge to the first ear port (see annotated Figs. 9 & 10 below), wherein the second noise attenuating ear portion assembly (right 5) includes a second circular outer edge (see annotated Figs. 9 & 10 below), wherein the plurality of second spiral recesses each include a bottom surface (see annotated Figs. 9 & 10 below) that spirals inwardly from the second circular outer edge to the second ear port (see annotated Figs. 9 & 10 below).  

    PNG
    media_image9.png
    738
    737
    media_image9.png
    Greyscale

Regarding claim 17, Frieder further teaches the helmet assembly of claim 15 wherein the plurality of first spiral recesses are separated by and at least partially defined by a plurality of walls (see annotated Fig. 10 above of claim 16 rejection), and wherein the plurality of second spiral recesses are separated by and at least partially defined by a plurality of walls (see annotated Fig. 10 above of claim 16 rejection).  
Regarding claim 18, Frieder further teaches the helmet assembly of claim 14 wherein the first noise attenuating ear portion assembly includes a first circular outer edge (see annotated Fig. 10 above of claim 16 rejection), wherein the first spiral recess surrounds the first ear port and spirals inwardly from the first circular outer edge to the first ear port (see annotated Fig. 10 above of claim 16 rejection), wherein the second noise attenuating ear portion assembly includes a second circular outer edge, wherein the second spiral recess surrounds the second ear port (see annotated Fig. 10 above of claim 16 rejection) and spirals inwardly from the second circular outer edge to the second ear port (see annotated Fig. 10 above of claim 16 rejection).  

Conclusion
15The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTO-892 attached to this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIAO QT HOANG whose telephone number is (571)272-7557. The examiner can normally be reached Monday-Thursday, 8 am - 4 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.Q.H./Examiner, Art Unit 3732   

/MEGAN E LYNCH/Primary Examiner, Art Unit 3732